         Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                                 :
IQVIA INC.
                                                 :

        v.                                       :    Civil Action No. DKC 19-3462

                                                 :
MANSOOR KHAN, et al.
                                                 :

                                  MEMORANDUM OPINION

        Presently pending and ready for resolution in this diversity

breach       of     employment          contract/non-compete                and     tortious

interference case is the question of this court’s subject matter

jurisdiction.            For   the   following          reasons,      the   case    will    be

dismissed.

I.      Background

        Plaintiff, Iqvia, Inc., filed a three-count complaint against

Veeva Systems, Inc., and Mansoor Khan, after Mr. Khan, who had

worked for Iqvia, went to work for Veeva Systems.                                  Plaintiff

claims that Mr. Khan breached the confidentiality and non-compete

provisions in his employment agreement.                      It also claims that Veeva

Systems tortiously interfered with that contract by employing Mr.

Khan.     It predicts that Veeva Systems will assert that California

law   permits      it    to    employ      Mr.       Khan   regardless      of    the    Iqvia

employment        agreement.          Plaintiff         seeks     a    declaration       that

“California        law     does      not    govern          the   enforcement       of     its

confidentiality and non-compete agreements with Mr. Khan, that
        Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 2 of 6



Maryland law governs instead (in the absence of any choice-of-law

provision in the Confidentiality & Policy Agreement with Mr. Khan),

and that Veeva’s attempt to extend California law nationwide to

employees not even located in California necessarily violates the

Commerce Clause of the United States Constitution.”                            Plaintiff

seeks “a judgment declaring that the application of California law

to the use or enforcement of confidentiality and non-competition

agreements entered into and existing between IQVIA and employees

who     neither      reside      nor    actually       work     in     California     is

unconstitutional, and unconstitutional as applied here.”

      The asserted basis for jurisdiction is “under Article III and

28 U.S.C. § 1331 because Count 1 of the Complaint asks this court,

pursuant to 28 U.S.C.A. §§ 2201 and 2202 (declaratory judgment),

to interpret and apply the Commerce Clause of the United States

Constitution.”          (ECF No. 1, at 5-6).             Counts two (breach of

contract     by   Mr.    Khan)    and    three    (tortious         interference    with

contract by Veeva) are state law claims, but there is no diversity

jurisdiction.        Accordingly, if the declaratory judgment claim in

count    I   fails    to   fall    within       this   court’s       federal   question

jurisdiction, the case must be dismissed.

II.   Standard of Review

      The    party      asserting       jurisdiction          has    the   burden     to

demonstrate that it exists.             One basis for original subject matter

jurisdiction is pursuant to 28 U.S.C. § 1331 over a civil action

                                            2
      Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 3 of 6



“arising under the Constitution, laws or treaties of the United

States.”    Federal question jurisdiction will lie over a state law

claim if a federal issue is (1) necessarily raised, (2) actually

disputed, (3) substantial, and (4) capable of resolution in federal

court without disrupting the federal-state balance approved by

Congress.    Gunn v. Minton, 568 U.S. 251, 258 (2013).

     In Shore Bank v. Harvard, 934 F.Supp.2d 827, 833 (E.D.Va.

2013), Judge Mark S. Davis, described how the jurisdictional

analysis proceeds in a declaratory judgment action:

                 The Declaratory Judgment Act (“Act”)
            provides that “[i]n a case of actual
            controversy within its jurisdiction, ... any
            court of the United States, upon filing of an
            appropriate pleading, may declare the rights
            and legal relations of any interested party
            seeking such declaration, whether or not
            further relief is or could be sought.” 28
            U.S.C. § 2201. The United States Court of
            Appeals for the Fourth Circuit has set forth
            three essential requirements that must be met
            before a federal court may properly exercise
            jurisdiction over a declaratory judgment
            action:

            (1) the complaint [must] allege[ ] an “actual
            controversy”   between    the   parties   “of
            sufficient immediacy and reality to warrant
            issuance of a declaratory judgment;” (2) the
            court [must] possess [ ] an independent basis
            for jurisdiction over the parties (e.g.,
            federal question or diversity jurisdiction);
            and (3) the court [must] not abuse its
            discretion in its exercise of jurisdiction.
            Volvo Constr. Equip. N. Am., Inc. v. CLM
            Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir.
            2004).



                                   3
         Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 4 of 6



Shorebank, 934 F.Supp.2d at 833 (citing Volvo Constr. Equip. N.

Am., Inc. v. CLM Equip. Co., Inc., 386 F.3d 581, 592 (4th Cir.

2004).

III. Analysis

     In     this    case,    Plaintiff   asserts   that   federal   question

jurisdiction provides an independent basis for jurisdiction.                 It

asserts that a commerce clause issue is necessarily involved in

resolution of its otherwise state law based breach of contract and

tortious interference claims.1

     By reciting Veeva’s stated belief that its operations are

governed by California law which would invalidate the relevant

provisions     of   the     employment   agreement,    Iqvia   anticipates   a

defense that might be asserted.               It then states that its own

response     to    that   defense   is   to   assert   that,   assuming   that

California law otherwise would apply, such application violates

the Commerce Clause.         This several step analysis reveals that the

complaint, on its face, fails to state a federal question:

                  In a declaratory judgment action, the
             well-pleaded complaint rule “operates no
             differently” when the declaratory judgment
             plaintiff is alleging an affirmative claim

     1 It is questionable whether plaintiff properly asserts a
declaratory judgment claim. When a party brings a claim directly,
such as the breach of contract and tortious interference claims in
counts two and three, there is no need for a declaratory judgment
action. John M. Floyd & Associates v. Howard Bank, 2019 WL 1755968
*4 (D.Md. April 18, 2019); Metra Industries, Inc. v. Rivanna Water
& Sewer Authority, 2014 WL 652253 *2 (W.D. Va. February 19, 2014)
(analyzing when declaratory judgment claim is merely duplicative
of state law claim.)
                                 4
      Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 5 of 6



           arising   under   federal   law  against   the
           declaratory judgment defendant. [Columbia Gas
           Transmission Corp. v. Drain, 237 F.3d 366, 370
           (4th Cir. 2001)]. But, absent such a claim,
           the jurisdictional inquiry shifts from the
           face of the declaratory judgment plaintiff’s
           well-pleaded complaint to the nature of the
           coercive action that would have been brought
           absent the availability of declaratory relief.
           See 13D C.A. Wright et al., Federal Practice
           and Procedure § 3566, at 275–76 (3d ed. 2008);
           see also Columbia Gas, 237 F.3d at 370. In
           such a case, “the proper jurisdictional
           question is whether the complaint alleges a
           claim arising under federal law that the
           declaratory     judgment    defendant    could
           affirmatively bring against the declaratory
           judgment plaintiff.” Columbia Gas, 237 F.3d at
           370; see also Franchise Tax Bd. [v. Constr.
           Laborers Vacation Trust], 463 U.S. [1 (1983)]
           at 19 & n. 19, 103 S.Ct. 2841.

Shore Bank, 934 F.Supp.2d at 834.      In Franchise Tax Bd., 463 U.S.

at 10, the Court wrote that “a federal court does not have original

jurisdiction over a case in which the complaint presents a state-

law cause of action, but also asserts that federal law deprives

the defendant of a defense he may raise, Taylor v. Anderson [234

U.S. 74 (1914)]; Louisville & Nashville R. Co. v. Mottley, [211

U.S. 149 (1908)].”

     Plaintiff   cites   to   Townes    Telecommunications,     Inc.   v.

National Telecommunications Cooperative Association, 391 F.Supp.3d

585, 590 (E.D.Va. 2019), a removal action, as an example of a case

where arising under jurisdiction applies to a state law cause of

action.   “A federal issue is necessarily raised where ‘every legal

theory supporting the claim requires resolution of a federal

                                   5
       Case 8:19-cv-03462-DKC Document 38 Filed 05/12/20 Page 6 of 6



issue.’    Dixon v. Coburg Dairy, Inc., 369 F.3d 811, 816 (4th Cir.

2004).”      There,   plaintiffs    claimed    that    the   specifications

regarding withdrawal from a pension plan were unenforceable under

Virginia   law   because    imposition   of   the     withdrawal   liability

violates ERISA (federal law.)      The court observed that “plaintiffs

cannot succeed on this claim without resolving whether imposition

of the withdrawal liability violates ERISA.”            Here, in contrast,

plaintiff certainly does not contend that enforcing its contract

with Mr. Khan violates federal law.           Instead, Plaintiff expects

defendants to contend that enforcing the contract would violate

California law, and then plaintiff will contend that to apply

California law would violate the Commerce Clause.            The weakness in

that argument is that Plaintiff can prevail if California law does

not apply.    Then there is simply a state law question of whether

the actions of the defendants violated Maryland law.            No commerce

clause issue arises.       Accordingly, Plaintiff fails to satisfy the

test for federal question jurisdiction.             Accordingly, the case

must be dismissed.

IV.   Conclusion

      For the foregoing reasons, this court lacks subject matter

jurisdiction and must dismiss.      A separate order will follow.



                                                   /s/
                                         DEBORAH K. CHASANOW
                                         United States District Judge

                                     6
